FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit

                                                                     January 3, 2008
                      UNITED STATES COURT OF APPEALS
                                                                   Elisabeth A. Shumaker
                                   TENTH CIRCUIT                       Clerk of Court



 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,
                                                        No. 07-3074
 v.                                           (D.C. No. 99-CR-40072-03-RDR)
                                                          (D. Kan.)
 SALVADOR MARTINEZ,

          Defendant - Appellant.


                              ORDER AND JUDGMENT *


Before KELLY, MURPHY, and O’BRIEN, Circuit Judges. **


      Defendant-Appellant Salvador Martinez appeals from his sentence of 20

years’ imprisonment on two drug convictions. He argues that (1) the district

court improperly calculated the advisory guideline sentencing range based upon

facts not found by the jury or admitted by him, or based upon insufficient

evidence for a leadership role enhancement and possession of a firearm


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
enhancement, and (2) the sentence was unreasonable under 18 U.S.C. § 3553(a).

Our jurisdiction arises under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a), and we

affirm.



                                    Background

      The parties are familiar with the facts which were set out in United States

v. Martinez, 97 F. App’x 869 (10th Cir. 2004), and we need not restate them here.

This is an appeal from a sentence imposed on a Booker remand. See United

States v. Martinez, 136 F. App’x 173 (10th Cir. 2005). The district court

previously sentenced Mr. Martinez to life imprisonment. On remand, the district

court relied on its earlier findings and sentenced Mr. Martinez to 20 years’

imprisonment by granting a downward variance. 1



                                    Discussion

      We review a sentence imposed for reasonableness, which has both

procedural and substantive components. United States v. Hamilton, No. 06-5231,

2007 WL 4393257, at *6 (10th Cir. Dec. 18, 2007). A procedural challenge

concerns the method used to calculate the sentence, including the advisory


      1
        Mr. Martinez has moved for leave to file a supplemental brief and what
we interpret as a motion to remand (“pro se argument for remand following
resentencing”). As he is represented by competent counsel, the motion will be
denied. See United States v. Hildreth, 485 F.3d 1120, 1125 (10th Cir. 2007).

                                        -2-
guideline range. Id. We agree with the government that Mr. Martinez’ objection

to basing the enhancements on facts found by a preponderance of the evidence by

a judge, rather than by a jury beyond a reasonable doubt, was not raised below.

Our review of that issue is therefore for plain error. See United States v.

Lopez-Flores, 444 F.3d 1218, 1221 (10th Cir. 2006). Here, there was no error,

plain or otherwise, because our precedent has rejected that contention. United

States v. Magallanez, 408 F.3d 672, 685 (10th Cir. 2005). With respect to Mr.

Martinez’ argument that there was insufficient evidence supporting his role in the

offense or a firearms enhancement, Mr. Martinez merely reasserted his earlier

objections, and those were rejected in his prior appeal. See Martinez, 97 F.

App’x at 873. Those objections are barred by the law of the case. See Roth v.

Green, 466 F.3d 1179, 1187 (10th Cir. 2006).

      Next, we consider the substantive component of reasonableness. We

review this for an abuse of discretion. Gall v. United States, No. 06-7949, 2007

WL 4292116, *6 (U.S. Dec. 10, 2007); Rita v. United States, 127 S. Ct. 2456,

2465 (2007). Mr. Martinez contends that a proper application of the § 3553(a)

factors would have resulted in a sentence significantly below the 20 years’

imprisonment he received. He argues that his “family ties, length of time to first

offense, lack of criminal history, and employment record are atypical and in his

case justified a sentence of substantially less than [the] 20 years[’] imprisonment

imposed.” Aplt. Br. at 12.

                                         -3-
      The question is not whether the district court could have justified a lower

sentence, however, but rather whether it abused its discretion in imposing the 20-

year sentence. On this point, we hold that the district court did not abuse its

discretion. It considered each factor Mr. Martinez argues “justified” a lower

sentence as well as the other § 3553 factors and arrived at a reasonable

determination. II Aplt. App. at 9.

      AFFIRMED. All pending motions are denied.




                                       Entered for the Court


                                       Paul J. Kelly, Jr.
                                       Circuit Judge




                                         -4-